[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               DEC 12, 2006
                               No. 06-13468                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-00148-CV-OC-10-GRJ

JESSIE MASH,


                                                              Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (December 12, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Jessie Mash, proceeding pro se, appeals the judgment that affirmed the
denial of his request for review regarding the calculation of his social security

disability and retirement benefits by the Social Security Commissioner, 42 U.S.C.

§ 415. We affirm.

      Mash was injured while employed by the Commonwealth of Massachusetts

and, since 1988, he has received Accidental Disability Retirement benefits from

Massachusetts. The administrative law judge determined that Mash’s disability

benefits are subject to the Windfall Elimination Provision (WEP) of the Social

Security Act because they are periodic payments from an employer’s primary

retirement or disability plan based on earnings uncovered under the Social Security

Act. The WEP eliminates the situation where an individual who had earned

covered and non-covered wages would receive both full Social Security benefits

and the pension benefits provided by the non-covered employment. See Stroup v.

Barnhart, 327 F.3d 1258, 1259-60 (11th Cir. 2003). The Social Security

Commissioner affirmed the administrative law judge.

      Mash challenged the decision of the administrative law judge in the district

court. Mash argued that a letter from the Massachusetts State Board of Retirement,

which explained that his benefits were based on his employment with the state, was

not made part of the record and that, without this letter, there was no basis to hold

that his benefits were based on non-covered employment. The magistrate judge



                                           2
found that the letter had been made part of the record and concluded that the

administrative law judge’s decision was supported by substantial evidence. Mash

did not object to the magistrate judge’s factual finding, and the district court

adopted the magistrate judge’s report and recommendations.

      We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir.

2004). When a party fails to object to a magistrate judge’s report, we review the

magistrate judge’s factual findings for manifest injustice. United States v. Roberts,

858 F.2d 698, 701 (11th Cir. 1988)

      Marsh now argues that the WEP does not apply to his Massachusetts

benefits. We disagree. Mash’s brief reveals that he is confused about why the

WEP applies to the calculation of his federal retirement benefits. Mash cites a

number of Social Security Administration publications for the proposition that

public disability benefits can only be used to reduce Social Security disability

benefits, not Social Security retirement benefits, but these authorities do not apply

to Mash. The administrative law judge and the magistrate judge found that Mash’s

Massachusetts benefits are a pension, not public disability benefits, because the

benefits are based on his uncovered employment with the state government.



                                           3
      Because “pro se pleadings are . . . liberally construed,” Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998), we will assume that Mash

also is challenging the magistrate judge’s factual finding that the letter from the

Massachusetts State Board of Retirement was made part of the administrative

record. Based on our independent review of the record, the letter was included.

There was no manifest injustice in the magistrate judge’s factual finding.

      To the extent that we can construe Mash as arguing that the WEP does not

apply to his benefits even if they are based upon his previous state employment, we

cannot reach this argument because it was not raised before the district court.

Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999). Mash’s only argument

before the district court was that the administrative law judge’s decision had to be

overturned because the letter from the Massachusetts State Board of Retirement

was not part of the record. Although represented by counsel in the district court,

Mash never argued that the WEP did not apply to his social security benefits

regardless of the content of the letter from the Massachusetts State Board of

Retirement.

      AFFIRMED.




                                           4